Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 29, 2021 has been entered.
 


Status of Claims
Claims 1 and 13 have been amended.
Claims 19 has been cancelled.
Claims 1, 3-6, 9-13, 15,18 and 20-22 are currently pending and have been examined. 


	
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 9-13, 15,18 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Tang (2013/0204706) and Tseng (2012/0105476) in view of Howard (2013/0218912).

Claim 1
Tang discloses rendering content items based at least in part on a location associated with the user: 
receiving, by one or more processors, a request for search results from a user device, the request comprising one or more keywords identifying a location (Tang [0035]); See at least “User devices 106 can submit search queries 116 to the search system 112 over the network 102. In response, the search system 112 accesses the indexed cache 114 to identify resources that are relevant to the search query 116.” See also “content items that are selected to fill the requests for content slots can be selected based, at least in part, on priorities associated with a reservation process (e.g., based on urgency to fulfill a reservation) and information related to location-distance targeting.”
identifying, by the one or more processors, a content item for delivery to the user device responsive to the request, the content item associated with a content location (Tang [0004][0005]); See “determining, using the one or more computing devices, when the distance satisfies the targeting criteria associated with the one content item and, when the distance satisfies the targeting criteria, including the one content item in an auction along with other content items responsive to the request.
identifying, by the one or more processors, a predetermined bounding region corresponding to the location identified in the request by the one or more keywords (Tang [0047][0057]) , 
wherein a size of the predetermined bounding region is based at least in part on a threshold travel distance, associated with a type of product or service offered by a sponsor of the content item, stored in a travel distance repository (Tang [0059]); See at least “The location-distance targeting parameters 262b can be used, for example, when a user who lives in Nebraska, five miles across the border with Kansas, is running a web browser. In response to a request for content 254 to fill a content item slot in the user's browser, the content management system 110 can determine that the user's current location 264 falls within the targeted range ( e.g., 0.001 to 50 miles), and an ad related to the Kansas State Lottery can be provided as the content item 256. The location-distance targeting parameters 262b can prevent the Kansas State Lottery advertisement from reaching users who are not in the targeted zone 266. For example, the advertisement may not be provided to a user at a location 268 inside Kansas ( e.g., if the range excludes those inside the state) or a user at a location 270 that is more than 50 miles from the Kansas border.” Where the predetermined bounding region is the location in the target range which in this example is 5 miles into Nebraska.
Tang does not explicitly disclose a map link. Tseng teaches:
identifying, by the one or more processors, one or more location extensions that correspond to the content location of the content item, wherein one location extension of the one or more location extensions includes a map link and instructions that, when executed by the user device, causes the user device to present the content location in a map in a context of a surrounding area of the  content location in response to selection of the map link (Tseng [0018][0021][0022]); See “The user further enters in a search string of "Pizza." In this example, the range clipping of which results are returned occurs in two ways. The first type of range clipping is distance clipping. The minimum and maximum distance bounds 120 and 122 indicated by the user are used to exclude geo-coded data associated with locations outside of the bounds.” See also [0056] “the user selects the annotation to cause a map showing directions from the user's current location to the restaurant. The user can elect to view walking directions and follow the directions in order to get to the restaurant.”
determining, by the one or more processors, that the content location corresponding to the content item and the one location extension is included in the predetermined bounding region (Tseng [0018][0021][0022]); See “The user further enters in a search string of "Pizza." In this example, the range clipping of which results are returned occurs in two ways. The first type of range clipping is distance clipping. The minimum and maximum distance bounds 120 and 122 indicated by the user are used to exclude geo-coded data associated with locations outside of the bounds.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of rendering content items based on a location associated with a user, as taught by Tang, the use of a map view, as taught by Tseng, to help the user arrive to the destination that is offering content.
Tang nor Tseng explicitly teach using the map to gather information about the location extension. Howard teaches:
generating, by the one or more processors, based on the determination that the content location corresponding to the content item and the one location extension is included in the predetermined bounding region, a web page including the content item with the one location extension including the map link and the instructions that, when executed by the user device, causes the user device to present the content location in the map in the context of the surrounding area in response to selection of the map link (Howard [0031][0032]). See at least “a user may simply select a location on a map (using a pointing device, such as a mouse, or a finger or stylus with a touch screen display) to indicate his current location, or a location at which the user will be at some future time and from which the distance or travel time to another locations should be derived.” See also [0032] “the search results may be shown in a simple list, with each individual result including any one or more of:… a brief description of the product or service being offered;… a link to a map showing directions from the user's current location, or some user-specified location, to the store; a travel time indicating how long (in time) it would take the user to travel via a particular mode to the location of the store at which the product is being offered; and a quantity of a product being offered at the store.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of rendering content items based on a location associated with a user the use of a map, as taught by Tang and Tseng, the use of an interactive map, as taught by Howard, to help the user arrive to the destination that is offering content.
Claim 3
Tang discloses: 
wherein the user device is a mobile device and location information for a user is provided as part of the request (Tang [0056]). See at least “The user 210 for which the request for content 254 occurs can be physically situated at the current location 208, e.g. somewhere in Northern California. For example, the user's location can be determined using global positioning system (GPS) capabilities of the user's mobile device, or based on an address voluntarily provided by the user, e.g., in a profile for a non-mobile computer. Upon receipt of the request for content 254, the content management system 110 can access information in the campaigns 126 to identify content items that are responsive to the request.”

Claim 4 
Tang discloses: 
wherein identifying the predetermined bounding region further comprises: evaluating, by the one or more processors, requests from plural users (Tang [0035]); See “User devices 106 can submit search queries 116 to the search system 112 over the network 102. In response, the search system 112 accesses the indexed cache 114 to identify resources that are relevant to the search query 116.
determining, by the one or more processors, the predetermined bounding region as a mathematical function derived based on evaluating the requests from the plural users (Tang [0006][0010][0012]) See at least “The method further comprises receiving, using one or more computing devices, targeting criteria for the campaign including receiving an indication to target content based at least in part on one or more distances of a user from a geographic location associated with the campaign.”



Claim 5

wherein evaluating the requests from the plural users comprises evaluating, by the one or more processors, driving direction requests received from users that terminate at a location associated with the one location extension (Tang[0010][0024][0046]). Where the reference teaches that the content is based on location associated with users. Examiner interprets this to include the destinations of users. 

Claim 6
Tang discloses the above limitations but does not explicitly disclose the following. Tseng teaches: 
wherein the mathematical function is a numeric average and wherein the predetermined bounding region represents an average distance a user would drive to visit the location (Tseng [0030]). See at least “The mobile device uses the actual minimum and maximum distance bounds specified by the user to identify which of the received locations of interest are located between the minimum and maximum distance bounds 120 and 122, and which received locations of interest are located in the buffer areas.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of rendering content items based on a location associated with a user, as taught by Tang, using average distance to determine a bounding region, as taught by Tseng, to learn how far users are willing to go to access shared content.

Claim 9
Tang discloses the above limitations but does not explicitly disclose the following. Tseng teaches: 
wherein identifying one or more location extensions comprises identifying, by the one or more processors, plural location extensions that are included in the predetermined bounding region and selecting one of the plural location extensions (Tseng [0030]). See at least “The mobile device uses the actual minimum and maximum distance bounds specified by the user to identify which of the received locations of interest are located between the minimum and maximum distance bounds 120 and 122, and which received locations of interest are located in the buffer areas.”


Claim 10
Tang  and Tseng discloses the above limitations but does not explicitly disclose the following. Howard teaches: 
wherein the selecting is a random selection (Howard [0094]). See at least “In some embodiments, any listings located within the radius 1706 of the current location of the user may be displayed.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of rendering content items based on a location associated with a user the use of a map, as taught by Tang and Tseng, displaying any business in the range, as taught by Howard, to offer users increased options.

Claim 11
Tang discloses: 
wherein augmenting the content item with the one location extension further comprises providing, by the one or more processors, the one location extension for presentation in proximity to the content item when displayed on the user device (Tang [0048]). See at least “In some implementations, the options area 218 can include a map 228 that can be used, for example, to display the geographic location 226 associated with the content item.”


Claim 12
Tang discloses: 
wherein identifying the predetermined bounding region further comprises: identifying, by the one or more processors, a first predetermined bounding region (Tang [0057]); See at least “For example, the user's current location 208 ( e.g., 400 miles from the San Francisco location 212) can be determined to fall within the distance range of 300-500 miles identified by the location-distance targeting parameters 260b. As a result, a content item associated with the campaign 204 can be identified as an eligible content item, as can other content items that also meet the targeting requirements of the content item slot 250.”
Tang discloses the above limitations but does not explicitly disclose the following. Tseng teaches:
determining, by the one or more processors, that no location extensions for the content item are included in the first predetermined bounding region (Tseng [0042]); See none of the geo-coded data 226 stored on the mobile device 202 is associated with locations within relative proximity to the current location of the mobile device 202.”
determining, by the one or more processors, when one of the one or more location extensions is included in the second larger predetermined bounding region; and augmenting, by the one or more processors, the content item with the one location extension (Tseng [0005]-[0007][0030]). See “the remote computing device defines buffer areas that extend to two miles outside of the maximum distance bound 122 and to up to two miles within the minimum distance bound 120. The remote computing device then identifies locations of interest that match search criteria provided by the mobile device 102 that are located between the minimum and maximum distance bounds 120 and 122 or within one of the buffer areas.” Where the buffer area is the area just outside of the bounding region.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of rendering content items based on a location associated with a user, as taught by Tang, that there may be no business available to display, as taught by Tseng, because some areas are more residential in nature and would not have business locations to display.

identifying, a second larger predetermined bounding region (Howard [0076]); See at least “if the user deviates from the planned navigation route, the network based navigated shopping system 125 can recalculate the available items from merchants within a certain distance of the new route or current location.”
Howard does not explicitly disclose identifying, based on determining that no location extensions for the content item are included in the first predetermined bounding region. However, Howard teaches that the area and content items associated with the area are recalculated when the user deviates from the navigation route. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that a readjustment of boundary areas would occur based on there not being relevant content in the current area, to attract users to travel a new distance to view content relevant to their needs. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of rendering content items based on a location associated with a user the use of a map, as taught by Tang and Tseng, expanding the bounding region, as taught by Howard, to provide more information to help a user obtain what they are looking for.
	

Claim 13
Tang discloses: 
receive a request for search results from a user device, the request comprising one or more keywords identifying a location (Tang [0035]); See at least “User devices 106 can submit search queries 116 to the search system 112 over the network 102. In response, the search system 112 accesses the indexed cache 114 to identify resources that are relevant to the search query 116.” See also “content items that are selected to fill the requests for content slots can be selected based, at least in part, on priorities associated with a reservation process ( e.g., based on urgency to fulfill a reservation) and information related to location-distance targeting.”
identify a content item for delivery to the user device responsive to the request, the content item associated with a content location (Tang [0004][0005]); See “determining, using the one or more computing devices, when the distance satisfies the targeting criteria associated with the one content item and, when the distance satisfies the targeting criteria, including the one content item in an auction along with other content items responsive to the request.
identify a predetermined bounding region corresponding to the location identified in the request by the one or more keywords (Tang [0047][0057]),  
wherein a size of the predetermined bounding region is based at least in part on a threshold travel distance, associated with a type of product or service offered by a sponsor of the content item, stored in a travel distance repository (Tang [0059]); See at least “The location-distance targeting parameters 262b can be used, for example, when a user who lives in Nebraska, five miles across the border with Kansas, is running a web browser. In response to a request for content 254 to fill a content item slot in the user's browser, the content management system 110 can determine that the user's current location 264 falls within the targeted range ( e.g., 0.001 to 50 miles), and an ad related to the Kansas State Lottery can be provided as the content item 256. The location-distance targeting parameters 262b can prevent the Kansas State Lottery advertisement from reaching users who are not in the targeted zone 266. For example, the advertisement may not be provided to a user at a location 268 inside Kansas ( e.g., if the range excludes those inside the state) or a user at a location 270 that is more than 50 miles from the Kansas border.” Where the predetermined bounding region is the location in the target range which in this example is 5 miles into Nebraska. 
Tang discloses the above limitations but does not explicitly disclose the following. Tseng teaches:
identify one or more location extensions that correspond to the content location of the content item, wherein one location extension of the one or more location extensions includes a map link (Tseng [0018][0021][0022]); See “The user further enters in a search string of "Pizza." In this example, the range clipping of which results are returned occurs in two ways. The first type of range clipping is distance clipping. The minimum and maximum distance bounds 120 and 122 indicated by the user are used to exclude geo-coded data associated with locations outside of the bounds.” See also [0056] “the user selects the annotation to cause a map showing directions from the user's current location to the restaurant. The user can elect to view walking directions and follow the directions in order to get to the restaurant.”
present the content location in a map in a context of a surrounding area of the content location in response to selection of the map link; determine that the content location corresponding to the content item and the one location extension is included in the predetermined bounding region  (Tseng [0017][0018][0021][0022]); See “The user further enters in a search string of "Pizza." In this example, the range clipping of which results are returned occurs in two ways. The first type of range clipping is distance clipping. The minimum and maximum distance bounds 120 and 122 indicated by the user are used to exclude geo-coded data associated with locations outside of the bounds.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of rendering content items based on a location associated with a user, as taught by Tang, the use of map views, as taught by Tseng, to assist users in arriving at the desired destination.
Tang and Tseng disclose the above limitations but do not explicitly disclose the following. Tseng teaches:
generate, based on the determination that the content location corresponding to the content item and the one location extension is included in the predetermined bounding region, a web page including the content item with the one location extension including the map link and the instructions that, when executed by the user device, causes the user device to present the content location in the map in the context of the surrounding area in response to selection of the map link (Howard [0031][0032]). See at least “a user may simply select a location on a map (using a pointing device, such as a mouse, or a finger or stylus with a touch screen display) to indicate his current location, or a location at which the user will be at some future time and from which the distance or travel time to another locations should be derived.” See also [0032] “the search results may be shown in a simple list, with each individual result including any one or more of:… a brief description of the product or service being offered;… a link to a map showing directions from the user's current location, or some user-specified location, to the store; a travel time indicating how long (in time) it would take the user to travel via a particular mode to the location of the store at which the product is being offered; and a quantity of a product being offered at the store.”


Claim 15
Tang discloses:
wherein the user device is a mobile device and location information for a user is provided as part of the request  (Tang [0056]). See at least “The user 210 for which the request for content 254 occurs can be physically situated at the current location 208, e.g. somewhere in Northern California. For example, the user's location can be determined using global positioning system (GPS) capabilities of the user's mobile device, or based on an address voluntarily provided by the user, e.g., in a profile for a non-mobile computer. Upon receipt of the request for content 254, the content management system 110 can access information in the campaigns 126 to identify content items that are responsive to the request.”

Claim 16
Tang discloses: 
wherein identifying the predetermined bounding region further comprises evaluating requests from plural users  (Tang [0035]); See “User devices 106 can submit search queries 116 to the search system 112 over the network 102. In response, the search system 112 accesses the indexed cache 114 to identify resources that are relevant to the search query 116.
determining the predetermined bounding region as a mathematical function derived from the evaluating  (Tang [0006][0010][0012]) See at least “The method further comprises receiving, using one or more computing devices, targeting criteria for the campaign including receiving an indication to target content based at least in part on one or more distances of a user from a geographic location associated with the campaign.”

Claim 17
Tang discloses: 
wherein evaluating includes evaluating driving direction requests received from users that terminate at a location associated with the one location extension (Tang[0010][0024][0046]). Where the reference teaches that the content is based on location associated with users. Examiner interprets this to include the destinations of users.

Claim 18
Tang discloses the above limitations but does not explicitly disclose the following. Tseng teaches: 
wherein the mathematical function is a numeric average and wherein the predetermined bounding region represents an average distance a user would drive to visit the location (Tseng [0030]). See at least “The mobile device uses the actual minimum and maximum distance bounds specified by the user to identify which of the received locations of interest are located between the minimum and maximum distance bounds 120 and 122, and which received locations of interest are located in the buffer areas.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of rendering content items based on a location associated with a user, as taught by Tang, using average distance to determine a bounding region, as taught by Tseng, to learn how far users are willing to go to access shared content.

Claim 20
Tang discloses: 
one or more processors coupled to memory, the one or more processors configured to: 
receive a request for search results from a user device, the request comprising one or more keywords identifying a location (Tang [0035]); See at least “User devices 106 can submit search queries 116 to the search system 112 over the network 102. In response, the search system 112 accesses the indexed cache 114 to identify resources that are relevant to the search query 116.” See also “content items that are selected to fill the requests for content slots can be selected based, at least in part, on priorities associated with a reservation process ( e.g., based on urgency to fulfill a reservation) and information related to location-distance targeting.”
identify a content item for delivery to the user device responsive to the request, the content item associated with a content location (Tang [0004][0005]); See “determining, using the one or more computing devices, when the distance satisfies the targeting criteria associated with the one content item and, when the distance satisfies the targeting criteria, including the one content item in an auction along with other content items responsive to the request.
identify a predetermined bounding region corresponding to the location identified in the request by the one or more keywords, (Tang [0047][0057]) ,  
wherein a size of the predetermined bounding region is based at least in part on a threshold travel distance, associated with a type of product or service offered by a sponsor of the content item, stored in a travel distance repository (Tang [0059]); See at least “The location-distance targeting parameters 262b can be used, for example, when a user who lives in Nebraska, five miles across the border with Kansas, is running a web browser. In response to a request for content 254 to fill a content item slot in the user's browser, the content management system 110 can determine that the user's current location 264 falls within the targeted range ( e.g., 0.001 to 50 miles), and an ad related to the Kansas State Lottery can be provided as the content item 256. The location-distance targeting parameters 262b can prevent the Kansas State Lottery advertisement from reaching users who are not in the targeted zone 266. For example, the advertisement may not be provided to a user at a location 268 inside Kansas ( e.g., if the range excludes those inside the state) or a user at a location 270 that is more than 50 miles from the Kansas border.” Where the predetermined bounding region is the location in the target range which in this example is 5 miles into Nebraska.
Tang discloses the above limitations but does not explicitly disclose the following. Tseng teaches:
identify one or more location extensions that correspond to the content location of the content item, wherein one location extension of the one or more location extensions includes a map link and instructions that, when executed by the user device, causes the user device to present the content location in a map in a context of a surrounding area of the content location in response to selection of the map link; determine that the content location corresponding to the content item and the one See “The user further enters in a search string of "Pizza." In this example, the range clipping of which results are returned occurs in two ways. The first type of range clipping is distance clipping. The minimum and maximum distance bounds 120 and 122 indicated by the user are used to exclude geo-coded data associated with locations outside of the bounds.” See also [0056] “the user selects the annotation to cause a map showing directions from the user's current location to the restaurant. The user can elect to view walking directions and follow the directions in order to get to the restaurant.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of rendering content items based on a location associated with a user, as taught by Tang, using average distance to determine a bounding region, as taught by Tseng, to learn how far users are willing to go to access shared content.
Tang and Tseng disclose the above limitations but do not explicitly disclose the following. Tseng teaches:
generate, based on the determination that the content location corresponding to the content item and the one location extension is included in the predetermined bounding region, a web page including the content item with the one location extension including the map link and the instructions that, when executed by the user device, causes the user device to present the content location in the map in the context of the surrounding area in response to selection of the map link (Howard [0031][0032]). See at least “a user may simply select a location on a map (using a pointing device, such as a mouse, or a finger or stylus with a touch screen display) to indicate his current location, or a location at which the user will be at some future time and from which the distance or travel time to another locations should be derived.” See also [0032] “the search results may be shown in a simple list, with each individual result including any one or more of:… a brief description of the product or service being offered;… a link to a map showing directions from the user's current location, or some user-specified location, to the store; a travel time indicating how long (in time) it would take the user to travel via a particular mode to the location of the store at which the product is being offered; and a quantity of a product being offered at the store.”


Claim 21
Tang discloses the above limitations but does not explicitly disclose the following. Tseng teaches: 
wherein the request for search results further includes boundary criteria, and further comprising modifying, by the one or more processors, the predetermined bounding region based on the boundary criteria included in the request for search results (Tseng [0005]-[0007]). Where moving in the slider modifies the bounding region.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of rendering content items based on a location associated with a user, as taught by Tang, modifying the bounding region, as taught by Tseng, to provide the user with more relevant content.

Claim 22
Tang discloses the above limitations but does not explicitly disclose the following. Tseng teaches: 
wherein the request for search results further includes boundary criteria, and wherein the instructions, when executed, further cause the one or more processors to modify the predetermined bounding region based on the boundary criteria included in the request for search results  (Tseng [0005]-[0007]). Where moving in the slider modifies the bounding region.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of rendering content items based on a location associated with a user, as taught by Tang, modifying the bounding region, as taught by Tseng, to provide the user with more relevant content.

Applicant's arguments with respect to the rejection under 35 USC 103 have been fully considered but they are not persuasive. 

Applicant argues: The cited references, even in a valid combination, would fail to disclose "wherein a size of the predetermined bounding region is based at least in part on a threshold travel distance, associated with a type of product or service offered by a sponsor of the content item, stored in a travel distance repository," as recited by claims 1, 13, and 20.

Examiner respectfully disagrees. Tang [0059] teaches “The location-distance targeting parameters 262b can be used, for example, when a user who lives in Nebraska, five miles across the border with Kansas, is running a web browser. In response to a request for content 254 to fill a content item slot in the user's browser, the content management system 110 can determine that the user's current location 264 falls within the targeted range ( e.g., 0.001 to 50 miles), and an ad related to the Kansas State Lottery can be provided as the content item 256. The location-distance targeting parameters 262b can prevent the Kansas State Lottery advertisement from reaching users who are not in the targeted zone 266. For example, the advertisement may not be provided to a user at a location 268 inside Kansas ( e.g., if the range excludes those inside the state) or a user at a location 270 that is more than 50 miles from the Kansas border.” Where the predetermined bounding region is the location in the target range which in this example is 5 miles into Nebraska.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHIDA R SHORTER whose telephone number is (571)272-9345. The examiner can normally be reached Monday- Friday from 8am- 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHIDA R SHORTER/       Examiner, Art Unit 3681